FILED
                            NOT FOR PUBLICATION                             JUN 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30059

               Plaintiff - Appellee,             D.C. No. 4:11-cr-00080-BLW

  v.
                                                 MEMORANDUM *
CESAR TELLEZ-HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Cesar Tellez-Hernandez appeals from the district court’s judgment and

challenges his jury-trial conviction and 24-month sentence for being a deported

alien found in the United States, in violation of 8 U.S.C. § 1326. Pursuant to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Tellez-Hernandez’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Tellez-Hernandez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    12-30059